                IN IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

MARY FERNANDEZ,                              *

              and                            *

THE NATIONAL FEDERATION                      *
OF THE BLIND, INC.,                                    Civil Action No.: 1:20-cv-492
                                             *
              Plaintiffs,
   v.                                        *

DUKE UNIVERSITY,                             *

              Defendant.                     *

                            * * * * * * * * * * * * * *

                     COMPLAINT AND JURY TRIAL DEMAND

        Plaintiffs Mary Fernandez and the National Federation of the Blind, Inc. ( “NFB”),

by and through undersigned counsel, file this complaint against Defendant Duke

University (“Duke”) for denying the blind equal access to Duke’s programs and activities

in violation of federal law. They allege as follows:

                                    INTRODUCTION

        1.    Mary Fernandez was a graduate student at Duke. She first enrolled for the

fall of 2018 to pursue a Master of Business Administration. Ms. Fernandez is blind and is

a member of the National Federation of the Blind. She was persuaded to select Duke in




                                             1


        Case 1:20-cv-00492-NCT-JLW Document 1 Filed 06/04/20 Page 1 of 38
large part because of its assurances that it could and would give her an opportunity equal

to her sighted peers to pursue her career goals.

       2.     Instead, as set forth in detail below, Duke denied Ms. Fernandez an

opportunity equal to that afforded her sighted peers to access course materials and

educational technology and, as a result, denied her the opportunity to learn in an equally

effective and integrated manner alongside her sighted peers. That denial stemmed from

Duke’s failure to provide Ms. Fernandez timely and adequate access to: (1) course

materials in an accessible format including handouts, assignments, PowerPoint

presentations, and class notes; (2) useful tactile graphics; and (3) accessible course

registration and employer recruiting software programs.

       3.     Braille is Ms. Fernandez’s primary reading method. As the NFB has

emphasized, Braille is vital to literacy for the blind.

       4.     For digital text, Ms. Fernandez uses screen access software, Job Access

with Speech (“JAWS”), which displays text on a refreshable Braille display or vocalizes

the text using synthesized speech. Screen access software such as JAWS enables Ms.

Fernandez to use keyboard commands to easily navigate text, to change the speed of the

vocalized text, to enhance her reading speed and comprehension, and to receive audible

cues concerning paragraphing, punctuation, and other organizational information. In

short, screen access software allows Ms. Fernandez to read textual content with the same

independence and ease of use that visual readers enjoy.

       5.     When digital content is properly formatted, it is universally available to

sighted and blind alike and does not require the re-creation of text in a separate format.

                                               2


      Case 1:20-cv-00492-NCT-JLW Document 1 Filed 06/04/20 Page 2 of 38
       6.     Recognized standards exist for the preparation and presentation of

universally designed mainstream digital content. For example, the International Digital

Publishing Forum has established the ePub 3.0.1 standard for published digital content,

and the World Wide Web Consortium has promulgated Web Content Accessibility

Guidelines 2.1. Accessible math content, critical to Ms. Fernandez’s educational path, is

best presented in MathML. Free open-source software has been written to make it easy to

convert equations from the language in which they are typically written (LaTex) into

MathML. When source files are not available, equations can be pasted into Microsoft

Word and then, with the aid of an inexpensive (approximately $30) plug-in, can be

exported from Word into MathML.

       7.     Like a public accommodation building an entrance with steps and no ramp,

Duke has created accessibility problems by making procurement decision about digital

content without considering whether students with disabilities will have integrated and

immediate access to that content. Duke compounds that failure by not timely converting

inaccessible content to accessible content so that students with disabilities may have

access to course-related content at the same time as their nondisabled peers.

       8.     Universities use a wide array of software programs to help students search

for jobs and sign up for events on campus, including job interviews and networking

events. Duke has acquired inaccessible software for these activities. Consequently, Duke

forced on Ms. Fernandez less effective and segregated communication methods, which

made it difficult, if not impossible, for her to acquire basic information on available jobs

through the software systems used by her peers.

                                              3


      Case 1:20-cv-00492-NCT-JLW Document 1 Filed 06/04/20 Page 3 of 38
       9.     Ms. Fernandez relies on tactile graphics, including raised line illustrations

and their accompanying Braille labels, to comprehend images and diagrams that appear

digitally and in print. The preparation of tactile illustration requires precision and

expertise. Modes of producing tactile images range in quality and accuracy. Because

diagrams and graphics are critical to accounting, statistics, and other quantitative courses

offered in Duke’s MBA program, tactile graphics that are prepared accurately are an

essential component of Ms. Fernandez’s education. Duke did not provide Ms. Fernandez

with an equal opportunity to access graphical information. In accounting, statistics, and

other quantitative classes, this failure meant that she was deprived of an important body

of information that was communicated timely and effectively to her fellow students.

       10.    Duke’s failure to provide Ms. Fernandez an equal opportunity to access the

content, classroom learning, and activities in these required courses forced her to achieve

grades that did not reflect her intelligence, aptitude, and efforts and instead reflects only

the barriers to learning that Duke erected. Duke’s failure to afford Ms. Fernandez an

equal opportunity to compete at a level commensurate with her capabilities caused her:

(1) to expend tuition, fees, and expenses in exchange for an inferior educational

experience to that which Duke has offered her sighted peers; (2) lost career opportunities;

and (3) severe emotional distress.

       11.    Ms. Fernandez relied on Duke’s assurances of equal access and upheld her

end of the bargain by enrolling, paying tuition, and applying herself to her studies. Duke,

far from providing an equal opportunity to access educational benefits, offered Ms.

Fernandez a nightmarish experience of failed and broken promises, unfair disadvantage

                                               4


      Case 1:20-cv-00492-NCT-JLW Document 1 Filed 06/04/20 Page 4 of 38
and discrimination, and an educational experience that was inferior to what she was

entitled and what others received.

                             JURISDICTION AND VENUE

        12.   The Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. §§ 1331 and 1343 because the claims of Ms. Fernandez and the NFB arise under

the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12131 et seq., and Section

504 of Rehabilitation Act of 1973 (“Section 504”), 29 U.S.C. § 794.

        13.   Ms. Fernandez is a resident of Woodbridge, New Jersey.

        14.   Duke University is a not-for-profit corporation registered with the North

Carolina Secretary of State. Its principal office is located in Durham, North Carolina. The

acts and injuries complained of herein occurred in Durham, North Carolina.

        15.   Venue in this Court is proper pursuant to 28 U.S.C. §1391(b) because the

Defendant does business in this district, the acts constituting violations of the ADA and

Section 504 occurred in this district, and Ms. Fernandez resides in this district.

                                      THE PARTIES

        16.   Ms. Fernandez has been blind since the age of four. She grew up in

Woodbridge, New Jersey. She graduated from Emory University with a 3.8 grade point

average. Duke awarded her a scholarship, as did the New Jersey Commission for the

Blind. For the rest of her educational expenses at Duke, she has incurred student loan

debt.

        17.   Ms. Fernandez enrolled at Duke for the fall of 2018 and chose Duke

specifically because when she was admitted to Duke but had not yet decided whether she

                                              5


        Case 1:20-cv-00492-NCT-JLW Document 1 Filed 06/04/20 Page 5 of 38
would attend the university, Ms. Fernandez met with Duke’s Assistant Director of

Student Life, Daytime MBA Program, Rebecca McMillan, who assured Ms. Fernandez

that Duke would fulfill her requested accommodations. Ms. McMillan told Ms.

Fernandez that she would be provided Braille content for her quantitative classes and that

she would be able to take notes on her computer during class. In short, Ms. McMillan

assured Ms. Fernandez that Duke took its legal obligation of equal access seriously to

ensure that Ms. Fernandez would have an academic experience equal to her fellow

students.

       18.    The National Federation of the Blind, the oldest and largest national

organization of blind persons, is a 501(c)(3) non-profit corporation duly organized under

the laws of the District of Columbia and headquartered in Baltimore, Maryland. It has

affiliates in all 50 states, Washington, D.C., and Puerto Rico. The NFB and its affiliates

are widely recognized by the public, Congress, executive agencies of state and federal

governments, and the courts as a collective and representative voice on behalf of blind

Americans and their families. The organization promotes the general welfare of the blind

by assisting the blind in their efforts to integrate themselves into society on terms of

equality and by removing barriers that result in the denial of opportunity to blind persons

in virtually every sphere of life, including education, employment, family and community

life, transportation, and recreation.

       19.    The mission of the National Federation of the Blind is to achieve the

complete integration of the blind into society on a basis of equality. This mission includes

the removal of legal, economic, and social discrimination against the blind. As part of its

                                              6


      Case 1:20-cv-00492-NCT-JLW Document 1 Filed 06/04/20 Page 6 of 38
mission and to achieve these goals, the NFB actively pursues advocacy, education, and

litigation to ensure that the blind receive equal access to the opportunities, facilities,

services, programs, and activities offered by institutions of higher education.

       20.    The NFB devotes substantial resources to accessible post-secondary

education. It supports a division, the National Association of Blind Students, that brings

students together to discuss barriers and solutions to equal access to education. Each year,

the NFB provides over $120,000 in scholarships to blind students pursuing their college

careers across all 50 states, the District of Columbia and Puerto Rico. This is the largest

scholarship program of its kind in the country. In addition, the NFB developed the Self-

Advocacy in Higher Education Toolkit to help blind students better understand the higher

education accommodation request process, mitigate access barriers on campus, and

ultimately to succeed as a student.

       21.    For over forty years, the NFB has been directly involved in the

development of technology that helps blind people, including post-secondary students,

access print materials. In the 1970’s, it collaborated with Ray Kurzweil to develop the

Kurzweil Reading Machine, the first machine to use optical character recognition to

convert text to speech. More recently, the NFB led the team that evolved this

revolutionary technology into an app for smartphones, making it more universally

available to blind and other print-disabled people. To promote the development of

uniform practices by colleges for print-disabled students, the NFB persuaded Congress to

create a federal Advisory Commission for Accessible Instructional Materials in

Postsecondary Education for Students with Disabilities (“AIM Commission”) that

                                               7


      Case 1:20-cv-00492-NCT-JLW Document 1 Filed 06/04/20 Page 7 of 38
examined the barriers faced by students and faculty with disabilities in gaining access to

instructional materials and made recommendations. Currently, the NFB is working with

the Association of American Publishers, the Software Industry and Information

Association, and the American Council on Education to support federal legislation that

would authorize a Federal Advisory Commission for Accessible Instructional Materials

in Postsecondary Education for Students with Disabilities. The NFB has established a

Center of Excellence in Nonvisual Access (CENA) to Education, Public Information, and

Commerce with support from the Maryland Department on Disability through a Non-

Visual Access Initiative Grant that offers Accessibility Boutiques (introductions to

accessibility) that are free of charge and open to the public. Boutiques on topics relevant

to higher education include: tactile graphics, document accessibility, web accessibility,

Amazon accessibility, Google apps, and digital books. It also conducted day-long web

accessibility training conferences in 2014 and 2015.

       22.    The NFB also developed the Higher Education Accessibility Online

Resource Center that provides links to accessibility standards and guidelines, guidance on

how to create non-visually accessible documents, links to federal guidance documents,

and links to settlement agreements with institutions of higher education. The NFB has

developed best practices for institutions of higher education that cover policies on

accessibility, procurement procedures, accessibility audits and corrective action plans,

and training of faculty, staff, volunteers, and students. To educate the university

community, the NFB has done presentations on accessibility organizations of institutions

of higher education including EDUCAUSE, the Association of Independent Colleges and

                                              8


      Case 1:20-cv-00492-NCT-JLW Document 1 Filed 06/04/20 Page 8 of 38
Universities in Massachusetts (AICUM), the Tennessee Board of Regents, and at

Accessible Instructional Materials and Technology in Higher Education Summit. Two

NFB staff members participated on the Maryland Legislative Workgroup on Accessibility

Concepts in Computer Science, Information Systems, and Information Technology

Programs in Higher Education. The purpose of the workgroup was to evaluate the extent

to which accessibility is incorporated into the curriculum of computer science,

information systems, and information technology programs in Maryland institutions of

higher education and to make recommendations.

       23.    In addition, through collaboration, negotiation, complaints with the Office

of Civil Rights of the Department of Education or litigation, the NFB has assisted

students in resolving issues and reaching comprehensive agreements addressing access to

educational content and software at Penn State University, Arizona State University,

Florida State University, University of Miami, University of Montana, Atlantic Cape

Community College, Maricopa County Community College, Southern Oregon, and

Wichita State University.

       24.    The NFB has diverted significant resources to identify and counteract the

use of inaccessible, discriminatory technology and course materials at educational

institutions, including at several colleges and universities that provide courses, job search,

and interview opportunities similar to Duke. The NFB brings this suit in furtherance of its

extensive efforts and expenditure of resources in promoting two of its principal missions:

independence of the blind and equal access to higher education institutions for the blind.



                                              9


      Case 1:20-cv-00492-NCT-JLW Document 1 Filed 06/04/20 Page 9 of 38
       25.    The NFB sues Duke in furtherance of its extensive efforts and expenditure

of resources in working to ensure equal access to institutions of higher education for the

blind and as a result of Duke’s frustration of the NFB’s mission.

       26.    Ms. Fernandez is a member of the NFB.

       27.    Defendant Duke is a public accommodation pursuant to 42

U.S.C. § 12181(7)(J).

       28.    Defendant Duke receives federal financial assistance in many forms,

including, but not limited to, direct grants of assistance as well as student financial aid,

and is therefore required to comply with Section 504 of the Rehabilitation Act of 1973,

29 U.S.C. § 794.

       29.    As a condition of receiving federal funds from the Department of

Education, Defendant Duke is required to sign a Certificate of Compliance certifying that

it is in compliance with Section 504 of the Rehabilitation Act.

                                STATEMENT OF FACTS

I.     Prior to matriculation at Duke

       30.    Ms. Fernandez applied to Duke’s MBA program in November 2017.

Because Duke’s web-based application was inaccessible, Ms. Fernandez was forced to

submit a paper application. Upon information and belief, Ms. Fernandez was the only

2018 applicant to Duke’s Master of Business Administration program who had to submit

a paper application, contrary to Duke’s policy that applications be completed online.

       31.    Initially Duke mailed Ms. Fernandez inaccessible screenshots of the online

application that made it impossible for Ms. Fernandez to apply. The application process
                                              10


     Case 1:20-cv-00492-NCT-JLW Document 1 Filed 06/04/20 Page 10 of 38
was overly time consuming and took far longer to complete than any of her other MBA

applications.

       32.      In March 2018, Ms. Fernandez learned that she had been accepted to Duke.

       33.      Duke uses course packs instead of traditional textbooks, so all the course

materials are given to students in paper. Duke also generally does not allow students to

use computers or electronic devices in class.

       34.      During Duke’s Admitted Student Weekend, April 5–7, 2018, Ms.

Fernandez met with Ms. McMillan to discuss the modifications that she would require for

her course materials. Ms. Fernandez needed Braille materials and tactile graphics for

quantitative classes, and Ms. McMillan assured Ms. Fernandez that Braille materials

would be provided. Ms. Fernandez also discussed with Ms. McMillan about the

accommodations she would need for the job interview process.

       35.      In July 2018, Ms. Fernandez took an optional one-week math refresher

course. Ms. McMillan was able to provide Ms. Fernandez with hardcopy Braille course

materials, so Ms. Fernandez was hopeful that Duke would provide her with the materials

she needed to have equal access to all of her learning opportunities. Unfortunately, Ms.

Fernandez’s hopes were dashed shortly thereafter.

       36.      Also in July 2018, Ms. McMillan assisted Ms. Fernandez with requesting

reasonable accommodations through Duke’s Student Disability Access Office (“SDAO”).

       37.      On July 26, 2018, Ms. Fernandez received a Formal Liaison Letter from the

SDAO granting accommodations, including the following:

             a. Priority Registration;

                                              11


     Case 1:20-cv-00492-NCT-JLW Document 1 Filed 06/04/20 Page 11 of 38
             b. Books in Alternative Format/: Accessible Electronic or Braille;

             c. Alternative Format//Course Materials/handouts in Alternative Format

                Accessible Electronic or Braille; and

             d. Alternative Format//Exams/Tests/Quizzes in Alternative Format Accessible

                Electronic or Braille.

       38.      In late July or early August, Ms. Fernandez met with the Director of Duke’s

Career Management Center, Sheryle Dirks, and Mary Beck White-Sutton, her Career

Coach, who both assured Ms. Fernandez that the accommodations she needed for the

interview process would be in place.

       39.      During the summer of 2018, incoming students were required to complete

an online mathematics tutorial, MBA Math, consisting of video lectures, which were

inaccessible, and online math problems, which were not accessible with screen access

software. Ms. Fernandez immediately contacted Ms. McMillan to inform her of these

barriers.

       40.      In an attempt to resolve the accessibility issues with the tutorial, Ms.

McMillan signed a contract for Aira, “a service that connects blind and low-vision people

to highly trained, remotely-located agents” to assist Ms. Fernandez. Aira agents,

however, do not know mathematics and accounting principles, which made it impossible

for them to accurately and meaningfully describe the contents of the video lectures and

online problems to Ms. Fernandez. As a result, Duke waived the MBA Math tutorial

requirement for Ms. Fernandez, and she did not complete the course. Thus, Duke failed to



                                               12


      Case 1:20-cv-00492-NCT-JLW Document 1 Filed 06/04/20 Page 12 of 38
provide Ms. Fernandez access equal to that of her peers, and she began her MBA

coursework at a disadvantage, having not received the benefit of the MBA Math tutorial.

       41.    When it came time to register for classes, Ms. Fernandez learned that

DukeHub, Duke’s course registration system, is not fully accessible. Although Duke

allowed Ms. Fernandez to participate in early registration with the Registrar completing

registration for her, she was denied the ability to access the important information

available from DukeHub’s “Book Bag” feature which provides a course listing and

course descriptions, and she had to rely on the Registrar to get this information. Thus,

Ms. Fernandez did not have access to Duke’s course catalogue equal to that of her sighted

peers and could not make equally informed decisions when making course selections.

       42.    In July 2018, Ms. Fernandez attempted to take another prerequisite online

course, “Business Computer Application,” which is designed to teach students how to use

more advanced functions in Excel. The course consisted of five assignments and each

assignment had ten different tabs with exercises that students had to complete. The

instructions were visual, using screen captures of Excel embedded in a PDF document,

both of which were inaccessible, to illustrate how to perform the advanced functions. The

instructions used arrows, circles, and other shapes in different colors drawn on top of the

screen captures to highlight where to find a function, which were inaccessible because

JAWS does not indicate when there is a change in color.

       43.    Because Duke failed to provide Ms. Fernandez with the necessary

accessible course materials, it waived the Business Computer Application course

requirement. As a result, Ms. Fernandez did not acquire the necessary skills from the

                                            13


     Case 1:20-cv-00492-NCT-JLW Document 1 Filed 06/04/20 Page 13 of 38
Business Computer Application course that other students acquired. Thus, Duke again

failed to provide Ms. Fernandez access equal to that of her peers and again disadvantaged

her because she did not acquire the knowledge from the Business Computer Application

course that her peers did and which she certainly needed and her prospective employers

expected her to have.

       44.    In August 2018, Duke began its three-week Global Institute Courses,

consisting of three classes—two traditional and one experiential. The traditional courses,

Leadership, Environment, and Organizations (“LEO”) and Global Institutes and

Environments (“GIE”), were text-based and required papers and projects to be completed

in teams. Although Ms. Fernandez received the LEO cases in an accessible format, she

did not receive them until the day or night before the class in which she was expected to

discuss them, so she could not properly prepare for class. In addition, the accessible

versions of the LEO cases often lacked informative exhibits, which Ms. Fernandez’s

sighted peers received, that provided the full context of the case.

       45.    Duke also failed to ensure that its web-based employer recruiting system,

Global Talent System (“GTS”), which students use to learn about prospective employer

events, interviews, and job postings was accessible. Setting up the user profile for GTS

was a completely inaccessible process, and Ms. Fernandez was eventually forced to have

an Aira agent do it for her. GTS would sometimes require users to update certain parts of

their profiles, and every time Ms. Fernandez would have to contact an Aira representative

for assistance, otherwise she would be locked out of GTS. Once she was able to log into

her GTS account, Ms. Fernandez learned that there was no accessible search function for

                                             14


     Case 1:20-cv-00492-NCT-JLW Document 1 Filed 06/04/20 Page 14 of 38
the over 400 job postings on GTS that changed on a daily basis. Unlike her sighted peers,

Ms. Fernandez had to review every post every day to find just a single job posting. In

addition, the unusable navigational structure of GTS made it impossible to quickly scan

and skip through past postings. The sign-up system for appointments for one-on-one or

small group events with employers was inaccessible, and Ms. Fernandez was forced to

email staff in the Career Management Center or an Aira agent to have them sign her up.

Like the job postings, there was no accessible search function or navigation for employer

events and job fairs, so Ms. Fernandez had to sort through all posted events. In addition,

GTS contains significant content, such as resume books for the first- and second-year

classes. Students use the resume books to connect and network with Duke alumni who

work at the companies they are interested in. The resume books are inaccessible because

the resumes are displayed as graphics, as opposed to text, and the resume books

themselves are PDF documents that have not been made accessible. This prevented Ms.

Fernandez from using Duke’s alumni network to aid her job search, unlike her sighted

peers. The job search process was frustrating and incredibly time consuming.

Consequently, Ms. Fernandez was forced to devote an immeasurable amount time and

mental energy to searching for a job, signing up for interviews, and finding workarounds

to the accessibility barriers GTS put in her way—time and energy that she otherwise

would have devoted to her classes and extra-curricular activities.

       46.    In addition, Duke’s Career Management Center failed to take any steps to

speak with recruiters about accommodations for the interview process, contrary to what



                                            15


     Case 1:20-cv-00492-NCT-JLW Document 1 Filed 06/04/20 Page 15 of 38
Ms. Fernandez discussed with Ms. McMillan and the Career Management Center during

orientation.

       47.     For consulting job interviews, the employers create business mini-cases,

none of which were accessible. Duke has a casebook of mini-cases to aid students in

preparing for consulting interviews, which is also inaccessible. Ms. Fernandez asked her

career advisor, Mary Beth White, to do one-on-one discussions of the mini-cases in

preparation for the consulting interviews, but Ms. White never followed up with Ms.

Fernandez. Instead, Ms. Fernandez personally found first- and second-year Duke students

to help her prepare. Ms. Fernandez also attempted to prepare for these interviews by

attending a class called “Road Map” offered by Duke’s consulting club, but the course

materials were inaccessible. When Ms. Fernandez got to the mini-cases in the interviews,

she struggled, in large part because she never had access to the tools made available to all

other students to prepare for consulting interviews. In addition, because the Career

Management Center failed to take any steps to request accommodations from the

employers for Ms. Fernandez, Ms. Fernandez had to contact the employers directly to

request accessible versions of the exhibits to their mini-cases, but none of the employers

provided them.

       48.     For networking purposes, Duke required students to complete a “List,

Alumni, Motivation, Posting” (“LAMP”) whereby students would generate a list of 40

target employers using LinkedIn. Although the assignment was only intended to take 40

minutes, because LinkedIn is not accessible, it took much longer for Ms. Fernandez to



                                            16


     Case 1:20-cv-00492-NCT-JLW Document 1 Filed 06/04/20 Page 16 of 38
complete. Ultimately, Duke required Ms. Fernandez to generate ten employers instead of

40 and she ended up being locked out of GTS because her assignment was late.

         49.   Duke alumni can use the Career Management Center’s resume book, which

is inaccessible and thus unavailable to a blind alumnus. Ms. Fernandez believes, now that

she has graduated from Duke, she will encounter similar barriers in searching for jobs

using Duke resources as an alumna to the ones she faced with the GTS system.

II.      Fall 2018

         50.   Duke’s failures to provide Ms. Fernandez with equal access to

opportunities, services, programs, and activities continued into the 2018–2019 Academic

Year.

         51.   Duke uses the following grading scale: Superior Pass (SP) = 4.0; High Pass

(HP) = 3.5; Pass (P) = 3.0; Low Pass (LP) = 2.5; and Fail (F) = 0.

         A.    2018 Fall I

         52.   Ms. Fernandez registered for four courses for the Fall I Term: Financial

Accounting, Managerial Economics, Probability and Statistics, and Leadership

Communication I.

         53.   Before the Fall I Term began, Ms. McMillan repeatedly contacted

professors and staff for Ms. Fernandez’s courses about providing Ms. Fernandez with

accessible materials. On information and belief, Duke told Ms. McMillan to stop

bothering faculty and staff.




                                             17


        Case 1:20-cv-00492-NCT-JLW Document 1 Filed 06/04/20 Page 17 of 38
       54.     In August 2018, Ms. Fernandez learned that no one had begun preparing

accessible course materials for Managerial Economics or Probability and Statistics

because Duke barred Ms. McMillan from speaking directly with the professors.

       55.     On the first day of classes for the Fall I Term, Ms. Fernandez did not have

accessible materials for any of her courses.

       56.     Ms. Fernandez also learned that the online system for simulations, which

students are required to use, is inaccessible. Ms. Fernandez was forced to rely on other

students to complete the simulations.

       57.     On August 10, 2018, the first Friday of the Fall I Term, the Assistant Dean,

Steve Misuraca, and a Senior Associate Dean, Russ Morgan, asked to meet with Ms.

Fernandez. Ms. Fernandez informed Deans Misuraca and Morgan that Duke was not

providing her the necessary and required accessible course materials and other content,

and that Duke’s failure to do so would negatively impact her educational opportunities,

including job prospects. They apologized and acknowledged that Duke had not provided

her accessible course materials and stated that they would work to improve the situation.

Deans Misuraca and Morgan did not resolve the myriad problems that existed.

             i.   Financial Accounting

       58.     The course materials for the Financial Accounting course were at least a

week late, so Ms. Fernandez could not prepare for class.

       59.     Eventually Ms. Fernandez received the Accounting course materials in

MathML, which reads the equations, and not as tactile graphics with Braille explanations,

the format that would have permitted Ms. Fernandez to fully access the unfamiliar

                                               18


     Case 1:20-cv-00492-NCT-JLW Document 1 Filed 06/04/20 Page 18 of 38
symbols used in the equations. In addition, the professor would use financial statements

from the Target Corporation for about 30 minutes at the beginning of each class to

illustrate the concepts he had taught in the previous course, but Duke initially failed to

provide Ms. Fernandez accessible versions of the financial statements, so she was

perpetually trying to catch up in the course. Towards the end of the course, Duke

provided Ms. Fernandez the Target financial statements in Braille, but she received them

too late for her to catch up. As a result, Ms. Fernandez was not able to prepare for class,

process the course materials concurrently with the lectures, fully absorb the content, or go

back to find mistakes.

       60.      Because Ms. Fernandez was not provided with tactile materials, and the

materials she was provided through MathML were always late, she was not able to

master the content nor perform at the level of her ability. As a result, Ms. Fernandez

received a P in the course.

             ii.   Managerial Economics

       61.      Duke failed to provide Ms. Fernandez with accessible course materials for

her Managerial Economics class, even though the professor gave Duke the course

materials so they could be made accessible.

       62.      Because Duke failed to provide Ms. Fernandez with accessible course

materials, the Managerial Economics professor met with her before scheduled quizzes the

week of a quiz for an hour to go through the concepts being tested. However, Ms.

Fernandez was forced to sit through class without any course materials, which affected



                                              19


     Case 1:20-cv-00492-NCT-JLW Document 1 Filed 06/04/20 Page 19 of 38
her ability to understand the lectures on the materials and ask questions in real time about

critical course concepts.

         63.       Although other students had access to practice materials and solutions for

quizzes two weeks in advance, the Managerial Economics professor worked through the

practice material and the solutions for quizzes with Ms. Fernandez the day before each

quiz.

         64.       Although Ms. Fernandez received an HP in the course, she knows that she

did not acquire an actual working understanding of the materials or the proficiency

expected of an MBA, and only achieved her grade because she devoted an inordinate

about of time attempting to learn the course materials.

               iii.   Probability and Statistics

         65.       Dean Misuraca was the only person communicating with the Probability

and Statistics professor because Duke had barred Ms. McMillan from doing so.

         66.       Notwithstanding Dean Misuraca’s earlier assurances that the situation

would improve, Ms. Fernandez did not timely receive accessible course materials for the

Probability and Statistics course.

         67.       Because Duke failed to provide Ms. Fernandez with accessible course

materials, she was forced to ask her fellow students to make them accessible for her. But

these materials did not allow her to have full access to the unfamiliar symbols in the

equations because they were not produced as tactile graphics with Braille explanations.




                                                 20


        Case 1:20-cv-00492-NCT-JLW Document 1 Filed 06/04/20 Page 20 of 38
       68.    The Probability and Statistics professor’s solutions were all handwritten, so

the contractor creating Braille materials for Ms. Fernandez could not read them and

convert them to tactile graphics with Braille explanations.

       69.    Ms. Fernandez met with a Teacher’s Assistant for the course who helped

her, including by recreating the professor’s solutions in accessible PDF documents.

Nevertheless, the Teacher’s Assistant could not complete the PDFs in time for Ms.

Fernandez to use the materials to prepare for class, forcing her to meet with the

Teacher’s Assistant in person, which would not have been necessary had the materials

been provided in an accessible format.

       70.    Because employers began conducting recruiting events in September, Ms.

Fernandez was unable to continue meeting with the Teacher’s Assistant as frequently as

she would have liked to sufficiently understand course concepts.

       71.    Ms. Fernandez was also forced to rely on second-year students to write the

problems out in a Word document with solutions.

       72.    In addition, up to three Teachers Assistants devoted countless hours to

tutoring Ms. Fernandez for each quiz because she was unable to follow the lecture in

which the professor wrote on a whiteboard while he lectured and did not provide the

charts, problems, and other image-heavy information in an accessible format prior to

class. Although Duke provided Ms. Fernandez a list of Teachers Assistants she could

contact for tutoring, she had to schedule the tutoring sessions with the Teachers

Assistants herself, and they were not always able to meet with her. As a result, Ms.

Fernandez devoted countless extra hours to scheduling these tutoring sessions, and

                                            21


     Case 1:20-cv-00492-NCT-JLW Document 1 Filed 06/04/20 Page 21 of 38
sometimes she was unable to receive tutoring when she needed it; Ms. Fernandez was

forced to use the Teaching Assistants as the only means available to her to access her

course materials, not as a supplement to her learning as was the case for her sighted

peers.

         73.         Ms. Fernandez received a P in the course but could have received a higher

grade if Duke had provided accessible course materials in a timely manner.

               iv.      Effect on Other Aspects of Education

         74.         The extra time Ms. Fernandez had to devote to overcoming inaccessible

materials in classes had a domino effect on her other, non-quantitative classes that either

did not have course materials or for which she received accessible course materials, such

as Managerial Communication I, and on other aspects of her life at Duke.

         75.         Although Ms. Fernandez received an HP grade in Managerial

Communication I, she could have received a higher grade had she not been forced to

spend extra time on her other courses.

         76.         Because Ms. Fernandez was forced to schedule and attend tutoring sessions

and use other work arounds to ensure she learned the course materials, the extra time

doing these activities took up time for sleeping, attending recruiting events, and

participating in extra-curricular activities.

         77.         Unlike her peers, Ms. Fernandez’s final exams were pushed into fall break.

As a result, she did not have time to rest and recuperate, or to do activities she planned to

do during fall break.



                                                  22


      Case 1:20-cv-00492-NCT-JLW Document 1 Filed 06/04/20 Page 22 of 38
        B.    2018 Fall II

        78.    Ms. Fernandez registered for four courses for the Fall II Term: Global

Financial Management, Marketing Management, Foundations of Strategy, and

Leadership Communication II. Although she would have preferred to do so, she avoided

taking additional quantitative classes because, based on her previous experience, she

lacked confidence that Duke would provide accessible course materials.

        79.    Duke provided the course materials for her Global Financial Management

course in MathML. However, the lecture notes were text heavy and contained many

formulas and explanations, and MathML only reads the formulas and equations. Tactile

graphics would have allowed Ms. Fernandez to fully comprehend the unfamiliar symbols

in the formulas and equations. Had Ms. Fernandez received these materials in Braille

with tactile graphics, she would have had a much better opportunity to understand the

concepts being taught.

        80.    Ms. Fernandez received a P in Global Financial Management but could

have received a higher grade if Duke had provided her accessible course materials that

allowed her to fully interact with the content.

III.    Spring 2019 Term

        81.    In January 2019, Ms. McMillan left Duke’s Office of Institutional Equity.

Until Duke hired Madeleine Dreher to replace Ms. McMillan, Ms. Fernandez worked

with Ruth Tolman, the Director of Office of Student Life.

        82.    Ms. Tolman was dismissive of Ms. Fernandez’s concerns over accessibility

issues at Duke, stating that “everyone feels like they’re not going to survive.” But no

                                             23


       Case 1:20-cv-00492-NCT-JLW Document 1 Filed 06/04/20 Page 23 of 38
other student had to cope with not being able to access course materials and having to

repeatedly request that Duke provide them. Also, no other student had to spend extra time

with professors and teaching assistants just to have access to the course content or

experienced barriers in accessing the course registration and job search platforms.

       83.    Due to Duke’s failure to provide accessible course materials that permitted

Ms. Fernandez to access Duke’s courses on equal terms as the other students, and Duke’s

failure to provide some accessible materials altogether, Ms. Fernandez continued to avoid

taking quantitative classes, which utilize formulas, charts, and graphs, and instead tried to

take as many non-quantitative courses, which required primarily required reading and

writing, as possible. The lack of more quantitative foundation will forever be missing

from Ms. Fernandez’ MBA knowledge base.

       84.    Ms. Fernandez registered for five courses: Negotiation, Power and

Influence, Strategic Brand Management, Operations Management, and a Client

Consulting Practicum.

       85.    In Operations Management, the only course that had quantitative content,

Ms. Fernandez requested the equations in Braille, and Duke contracted with a third-party

vendor to provide them. The vendor failed to provide Braille solutions to the equations.

As a result, Ms. Fernandez was forced to have a friend transcribe the solutions for her,

but they could not be done in time for her to have the learning materials

contemporaneously with the lectures.

       86.    Ms. Fernandez received a P in Operations Management but could have

received a higher grade if Duke had provided accessible solutions to the equations. In the

                                             24


     Case 1:20-cv-00492-NCT-JLW Document 1 Filed 06/04/20 Page 24 of 38
four non-quantitative courses for which Ms. Fernandez received accessible course

materials—Negotiation, Power and Influence, Strategic Brand Management, and a Client

Consulting Practicum—she received SP grades.

IV.    Fall 2019 & Spring 2020 Terms

       87.    During the 2019 Fall Term, Ms. Fernandez continued to avoid taking non-

quantitative courses due to Duke’s failure to provide these materials to her in an

accessible format.

       88.    In October 2019, as a result of the issues Ms. Fernandez continued to

experience with Duke’s failure to provide her with accessible materials, she filed a

complaint with Duke’s Office of Institutional Equity.

       89.    The Office of Student Life began creating accessible slide decks and PDF

documents. However, the PDF documents continued to have accessibility errors.

       90.    In the Spring 2020 Term, hopeful that Duke would fulfill its obligation of

providing accessible course materials, Ms. Fernandez registered for a quantitative course:

Art and Application Game Theory. She requested the course materials in Braille and in

tactile graphics because they cannot be rendered in an accessible manner using a

computer program like MathML.

       91.    Initially Duke attempted to create its own Braille materials and tactile

graphics. While these materials were technically accessible, Duke did not provide the

explanations for the equations with the tactile graphics, so Ms. Fernandez was unable to

fully interact with the content.



                                            25


      Case 1:20-cv-00492-NCT-JLW Document 1 Filed 06/04/20 Page 25 of 38
       92.    Ms. Fernandez then received the slide decks in an accessible PDF and book

with professionally made tactile graphics and Braille that cited the relevant slide number,

which allowed Ms. Fernandez to fully interact with the course materials.

       93.    Ms. Fernandez’s experience in this class was far better than in any other

quantitative course, which is reflected in the HP she received, in contrast to her other

quantitative courses.

V.     Duke’s Deliberate Indifference to Equal Educational Opportunity

       94.    As technology and digital content has permeated post-secondary education,

there has been an extraordinary opportunity for students with print disabilities to have

equal and mainstream access to the same content at the same time as everyone else.

Unfortunately, at some campuses, like Duke, the failure to insist on accessible technology

and content, and the failure of leadership to require accessible copies of course materials,

assignments, graphics displayed in class, and class notes has resulted in greater inequality

of access than existed when everything was printed on paper. This failure then

necessitates the use of vastly inferior after-the-fact alternate auxiliary aids and services,

such as assistants/scribes/readers who, under the best of circumstances, produce less

effective communications, who interfere with privacy, independence, and time flexibility

for the students who rely on them, and who, often, are insufficiently trained and

insufficiently available.

       95.    Through a combination of assiduous advocacy, education, and litigation,

the NFB and other disability rights groups and state and federal agencies have attempted

to focus the attention of post-secondary education on meeting the legal and moral

                                              26


     Case 1:20-cv-00492-NCT-JLW Document 1 Filed 06/04/20 Page 26 of 38
imperatives raised by these developments. The Departments of Justice and Education

wrote the presidents of all American post-secondary institutions in June 2010 to advise

them that:

               Requiring use of an emerging technology in a classroom
               environment when the technology is inaccessible to an entire
               population of individuals with disabilities- individuals with
               visual disabilities- is discrimination prohibited by the
               Americans with Disabilities Act of 1990 (ADA) and Section
               504 of the Rehabilitation Act of 1973 (Section 504) unless
               those individuals are provided accommodations or
               modifications that permit them to receive all the educational
               benefits provided by the technology in an equally effective and
               equally integrated manner.

The Departments of Justice and Education explained that this advice includes not only

emerging technology used in the classroom, but all “online courses and other online

content, such as online applications for admission, class assignments, and housing.”

       96.     Unfortunately, since that letter, Duke has expanded its use of emerging

technology to every aspect of education without making any effort to ensure the

technology is accessible to an entire population of individuals with disabilities, who, like

Ms. Fernandez, cannot see. Instead, it has chosen to rely on low-tech, after-the-fact

auxiliary aids and services that did not permit Ms. Fernandez to receive all the

educational benefits provided by the technology, much less in an equally effective and

equally integrated manner and that Duke, in practice, failed to provide timely or

effectively.




                                             27


     Case 1:20-cv-00492-NCT-JLW Document 1 Filed 06/04/20 Page 27 of 38
       97.    Duke was previously subject to litigation regarding its denial of accessible

course materials for a student who cannot access hard copy, print course materials. See

Elmendorf v. Duke University, 1:14-cv-697 (M.D.N.C. 2014).

       98.    On information and belief, Duke has taken no action to identify and replace

inaccessible technology and digital content with accessible technology and content.

       99.    This deliberate inattention to accessibility pervades the campus beyond the

classroom. As mentioned earlier, Duke’s application for admission; Duke’s course

registration system, DukeHub; and Duke’s web-based employer recruiting system, GTS,

are completely inaccessible to Ms. Fernandez.

VI.    Impact of Discrimination on Ms. Fernandez

       100.   Ms. Fernandez’s experiences have been humiliating and demoralizing. Ms.

Fernandez has not been given an equal and independent opportunity to learn. The grades

she received do not accurately reflect her knowledge and skill, but instead reflect the

discrimination she suffered.

       101.   Since the fall of 2018, Ms. Fernandez worked tirelessly to pass the courses

required to successfully complete a Master of Business Administration. Although she

took the required courses, Duke routinely failed to timely provide her with accessible

course materials.

       102.   As a result of the barriers Duke forced her to encounter, Ms. Fernandez

received lower grades than she would have otherwise achieved and lacks confidence in

her mastery of course concepts.



                                            28


      Case 1:20-cv-00492-NCT-JLW Document 1 Filed 06/04/20 Page 28 of 38
         103.   Ms. Fernandez also avoided taking quantitative courses that she otherwise

would have taken, and that her sighted peers have the benefit of taking, because of

Duke’s repeated failure to provide her accessible materials in those courses. This did not

need to be if Duke had done what it had promised and what, at all events, it was obligated

to do.

         104.   After receiving more accessible course materials, Ms. Fernandez

experienced a sharp increase in her grades, but she was still forced to miss out on the

quantitative classes other students were taking because Duke failed to provide her

accessible course materials in those classes. In the quantitative courses that she did take,

if Duke had provided Ms. Fernandez with accessible course materials, she would have

received higher grades and would have acquired a mastery of the materials expected of an

MBA.

         105.   In addition, Ms. Fernandez was forced to spend countless extra hours that

she could have devoted to her classes and extra-curricular activities to setting up and

updating her profile and searching for jobs and employer events on GTS because its user

profile, searches, and event sign ups were all inaccessible.

         106.   Similarly, Ms. Fernandez was forced to have the Registrar register her for

classes, as opposed to using DukeHub like her sighted peers, requiring her to devote

additional time and energy to registering for classes that she could have otherwise used to

study for her classes, search for a job, or participate in extra-curricular activities.




                                               29


      Case 1:20-cv-00492-NCT-JLW Document 1 Filed 06/04/20 Page 29 of 38
       107.    Ms. Fernandez became emotionally exhausted, depressed, and anxious

from her efforts to get Duke to provide her with an equal opportunity to learn and from

her efforts to overcome, on her own, the barriers Duke put in her way.

       108.    Ms. Fernandez continued to pay tuition for an inferior educational

experience while Duke failed to uphold its obligations. Duke failed to educate Ms.

Fernandez in an equally effective manner and prepare her to enter the job market

alongside her sighted classmates.

                                         COUNT I
                   Violations of § 504 of the Rehabilitation Act of 1973
                                    29 U.S.C. §§ 794 et seq.

       109.    Plaintiffs incorporate by reference all allegations contained in the preceding

paragraphs, as if alleged herein.

       110.    Section 504 of the Rehabilitation Act mandates that “[n]o otherwise

qualified individual with a disability . . . shall, solely by reason of her or his disability, be

excluded from the participation in, be denied the benefits of, or be subjected to

discrimination under any program or activity receiving Federal financial assistance.” 29

U.S.C. § 794(a).

       111.    Section 504 defines “program or activity,” in pertinent part, as “all of the

operations of a department, agency, special purpose district, or other instrumentality of a

State or of a local government; or the entity of such State or local government that

distributes such assistance and each such department or agency (and each other State or

local government entity) to which the assistance is extended, in the case of assistance to a

State or local government.” Id. § 794(b)(1).

                                               30


      Case 1:20-cv-00492-NCT-JLW Document 1 Filed 06/04/20 Page 30 of 38
       112.   Such federally funded programs and activities “shall take such steps as are

necessary to ensure that no handicapped student is denied the benefits of, excluded from

participation in, or otherwise subjected to discrimination because of the absence of

educational auxiliary aids for students with impaired sensory, manual, or speaking skills.”

34 C.F.R. § 104.44(1); see also id. § 104.44(2).

       113.   Duke receives federal grants, contracts, and other financial assistance,

thereby subjecting itself to the requirements of Section 504.

       114.   Ms. Fernandez is blind and was admitted based on all general requirements

to be a student at Duke. She and similarly situated blind students are qualified individuals

with a disability under Section 504.

       115.   Duke has, solely by reason of disability, excluded blind applicants,

students and alumni, including Ms. Fernandez, from applying to and effectively

participating in its MBA program, denied them the benefits of the degree afforded to their

sighted peers and otherwise discriminated against them in, its facilities, services,

programs, or activities. Duke’s violation of Section 504 and its regulations has denied

blind applicant, students and alumni, including Ms. Fernandez, an equal opportunity to

access the educational benefits, as well as the programs and services, Duke offers and

unless enjoined will continue to deny blind applicants, students, and alumni these

benefits, programs, and services..

       116.   Duke’s actions constitute intentional discrimination on the basis of a

disability in violation of Section 504, in that Duke: (1) failed to effectively implement

policies and procedures to ensure compliance with Section 504, specifically policies that

                                             31


     Case 1:20-cv-00492-NCT-JLW Document 1 Filed 06/04/20 Page 31 of 38
provide equal access and effective communication to individuals with disabilities; (2)

failed to ensure that communications with blind applicants, students, and alumni,

including Ms. Fernandez, were as effective as communications with nondisabled

applicants, students, and alumni; (3) failed to provide auxiliary aids and services or to

modify policies and procedures to prevent discrimination; (4) failed to provide reasonable

modifications of policies, practices, and procedures; (5) purchased and deployed new

equipment and software that is inaccessible to blind applicants, students, and alumni,

including Ms. Fernandez, after the effective date of Section 504; (6) failed to provide

educational opportunities and educational information in a manner that is timely, equally

effective, and equally integrated; and (7) otherwise discriminated against blind

applicants, students, and alumni, including Ms. Fernandez.

       117.   As a result of Duke’s actions, Ms. Fernandez suffered and will continue to

suffer harm: she suffered from discrimination and unequal access to Duke’s programs

and activities, she expended time and energy attempting to overcome Duke’s

discrimination, she did not receive the grades she could have earned had she been granted

an equal opportunity, and she did not receive the education and skills Duke’s courses are

intended to provide. As a result of Duke’s actions, Ms. Fernandez’s grades do not

accurately reflect her knowledge and skills, she expended tuition money as well as time

for benefits she did not receive, she experienced emotional distress, and she was denied

full access to the knowledge intended to be communicated in her classes, which she

needs to be successful in her career and confident in her abilities, and that prospective

employers expect her to have as an MBA recipient. Now that she has graduated, Ms.

                                             32


     Case 1:20-cv-00492-NCT-JLW Document 1 Filed 06/04/20 Page 32 of 38
Fernandez will be denied equal access to the Career Management Center’s services and

programs, which are administered through inaccessible software platforms and materials,

and are thus unavailable to blind alumni.

       118.   Unless the requested relief is granted, blind applicants, students, and

alumni, including Ms. Fernandez, will suffer irreparable harm in that they will be

discriminated against and denied equal access to the programs and activities of Duke.

       119.   As a result of Duke’s actions, NFB suffered harm: it has been and will be

required to continue to expend limited resources in vindicating the rights and interests of

blind students to receive an equal education, as well as blind applicants who seek equal

access to a Duke education and blind alumni who are being denied the benefits of Duke’s

career development services and programs.

       120.   The actions by Duke were done intentionally or with deliberate indifference

to the protected rights of blind applicants, students, and alumni, including Ms. Fernandez.

       121.   By failing to meet its obligations to provide blind individuals with

educational opportunities that are equal to those provided to students without disabilities,

Duke excluded Ms. Fernandez and will continue to exclude other blind applicants,

students, and alumni from participating in, and enjoying the benefits of, the educational

opportunities, facilities, services, programs, or activities offered by Duke.

       122.   Ms. Fernandez is entitled to compensatory damages, injunctive relief,

reasonable attorney’s fees, and costs. The NFB is entitled to injunctive relief, as well as

reasonable attorney’s fees and costs.



                                             33


     Case 1:20-cv-00492-NCT-JLW Document 1 Filed 06/04/20 Page 33 of 38
                                         COUNT II
              Violations of Title III of the Americans with Disabilities Act
                                  42 U.S.C. §§ 12181 et seq.

       123.    Plaintiffs incorporate the allegations in the preceding paragraphs, as if

alleged herein.

       124.    The Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12181 et seq.,

guarantees equal access for qualified individuals to full and equal enjoyment of the

goods, services, facilities, privileges, advantages, or accommodations of any place of

public accommodation. 42 U.S.C. §§ 12182(a).

       125.    Public accommodations are prohibited from subjecting “an

individual . . . on the basis of a disability . . . to a denial of the opportunity of the

individual or class to participate in or benefit from the goods, services, facilities,

privileges, advantages, or accommodations of an entity.” 42 U.S.C. § 12182(b)(1)(A)(i).

       126.    Title III of the ADA provides that no public accommodation may “afford

an individual or class of individuals, on the basis of a disability . . . with the opportunity

to participate in or benefit from a good, service, facility, privilege, advantage, or

accommodation that is not equal to that afforded to other individuals.” 42 U.S.C. §

12182(b)(1)(A)(ii).

       127.    Discrimination includes “a failure to take such steps as may be necessary to

ensure that no individual with a disability is excluded, denied services, segregated or

otherwise treated differently than other individuals because of the absence of auxiliary

aids and services.” 42 U.S.C. § 12182(b)(2)(A)(iii).



                                               34


      Case 1:20-cv-00492-NCT-JLW Document 1 Filed 06/04/20 Page 34 of 38
       128.   The regulations issued by the U.S. Department of Justice implementing

Title III of the ADA provide that a public accommodation “shall take those steps that

may be necessary to ensure that no individual with a disability is excluded, denied

services, segregated or otherwise treated differently than other individuals because of the

absence of auxiliary aids and services.” 28 C.F.R. § 36.303(a). For auxiliary aids and

services to be “effective,” they “must be provided in accessible formats, in a timely

manner, and in such a way as to protect the privacy and independence of the individual

with a disability.” 28 C.F.R. § 36.303(c)(1)(ii).

       129.   Auxiliary aids and services include: “Qualified readers; taped texts; audio

recordings; Brailled materials and displays; screen reader software; magnification

software; optical readers; secondary auditory programs (SAP); large print materials;

accessible electronic and information technology; or other effective methods of making

visually delivered materials available to individuals who are blind or have low vision.”

“28 C.F.R. § 36.303.

       130.   Duke, as a private post-secondary school, is a public accommodation under

Title III of the ADA.

       131.   As a result of Duke’s actions, Ms. Fernandez suffered and will continue to

suffer harm: she was denied equal access to Duke’s Career Management Center’s

services and programs, which are administered through inaccessible software platforms

and materials, that will continue to be inaccessible to her and discriminate against her as

an alumna.



                                             35


     Case 1:20-cv-00492-NCT-JLW Document 1 Filed 06/04/20 Page 35 of 38
       132.   Among its members, the NFB has thousands of high school students and

college students and graduates who are blind, and therefore are individuals with a

disability under the ADA and are entitled to the protections of the ADA.

       133.   Duke is failing to meet its obligations to provide blind applicants, students,

and alumni with educational and career opportunities that are equal to those provided to

applicants, students, and alumni without disabilities. Duke’s exclusion of blind

individuals from participation in and the benefits of the educational experience it

provides, denies them full and equal enjoyment of Duke’s services, and otherwise

discriminates against them in, its facilities, services, programs, or activities by denying

them accessible educational and other materials and denying them auxiliary aids and

services necessary to communicate those materials effectively, timely, privately, and

independently. Ms. Fernandez’s experience reflects Duke’s failure to have systems in

place to ensure that blind students have educational opportunities equal to those provided

to students without disabilities.

       134.   Duke’s failure to meet its obligations to provide blind individuals with

educational and career opportunities equal to those provided to individuals without

disabilities constitutes an ongoing and continuous violation of the ADA and its

supporting regulations. Unless restrained from doing so, Duke will continue to violate the

ADA and discriminate against blind applicants, students, and alumni. Unless enjoined,

Duke’s conduct will continue.

       135.   Unless the requested relief is granted, blind applicants, students, and alumni

of the NFB will suffer harm in that they will be discriminated against and denied equal

                                             36


     Case 1:20-cv-00492-NCT-JLW Document 1 Filed 06/04/20 Page 36 of 38
access to the educational opportunities, facilities, services, programs, or activities of

Duke, and will be unlawfully burdened in their pursuit of higher education.

       136.   As a result of Duke’s actions, NFB suffered harm: it has been and will be

required to continue to expend limited resources in vindicating the rights and interests of

blind applicants, students, and alumni to receive an equal education and access to Duke’s

programs and services.

       137.   The ADA authorizes injunctive relief as appropriate relief to remedy acts of

discrimination against persons with disabilities. 42 U.S.C. § 12188(a)(1).

       138.   The NFB and Ms. Fernandez are entitled to injunctive relief, as well as

reasonable attorney’s fees and costs.

                                     CLAIMS FOR RELIEF

       WHEREFORE, Plaintiffs Ms. Fernandez and the NFB demand a judgment as

       follows:

              (a)    A declaration that the Defendant has and continues to violate Section

       504 of the Rehabilitation Act and Title III of the ADA;

              (b)    An injunction: (1) prohibiting the Defendant from violating Section

       504 of the Rehabilitation Act and Title III of the ADA; (2) requiring Duke to

       adopt and implement policies requiring procurement and use of accessible

       educational and other materials unless no appropriate accessible materials are

       available; (3) requiring Duke to provide fully accessible alternative format

       versions of inaccessible course materials in a timely manner; and (4) requiring

       Duke to make its course registration and job search and employer interview

                                              37


     Case 1:20-cv-00492-NCT-JLW Document 1 Filed 06/04/20 Page 37 of 38
      registration software platforms accessible; (5) requiring Duke to make all

      resources available to alumni through the Career Management Center accessible;

             (c)    An award of Ms. Fernandez’s compensatory damages for her time,

      emotional distress, and other damages in an amount to be determined by a jury;

             (d)    An award of Ms. Fernandez’s and the NFB’s reasonable attorney’s

      fees and costs; and

             (e)    Such other and further relief as the Court may deem just.

This the 4th day of June, 2020.

                                        /s/ Holly Stiles
                                        Holly Stiles
                                        N.C. State Bar No. 38930
                                        R. Larkin Taylor-Parker
                                        N.C. State Bar No. 52422
                                        Disability Rights North Carolina
                                        3724 National Drive, Suite 100
                                        Raleigh, NC 27612
                                        Phone: 919-856-2195
                                        Fax: 919-856-2244
                                        holly.stiles@disabilityrightsnc.org
                                        larkin.taylor-parker@disabilityrightsnc.org

                                        Sharon Krevor-Weisbaum*
                                        skw@browngold.com
                                        Monica R. Basche*
                                        mbasche@browngold.com
                                        BROWN, GOLDSTEIN & LEVY LLP
                                        120 E. Baltimore Street, Suite 1700
                                        Baltimore, Maryland 21202
                                        Telephone: (410) 962-1030

                                        Counsel for Plaintiffs

                                        * Application for special appearance
                                        admission forthcoming


                                           38


     Case 1:20-cv-00492-NCT-JLW Document 1 Filed 06/04/20 Page 38 of 38
